Citation Nr: 0614338	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-17 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a generalized skin 
disorder, other than tinea pedis, variously described.

3.  Entitlement to service connection for a generalized skin 
disorder, other than tinea pedis, variously described, on the 
merits.

4.  Entitlement to a disability rating greater than 10 
percent for bilateral tinea pedis.  

5.  Entitlement to a permanent and total disability rating 
for purposes of non-service-connected disability pension 
benefits.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002, December 2002, and June 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.

The issue of service connection for a generalized skin 
disorder, other than tinea pedis, variously described, on the 
merits and the issue of entitlement to a permanent and total 
disability rating for purposes of non-service-connected 
disability pension benefits are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not appeal the April 2000 Board decision 
that confirmed previous denials of service connection for a 
right shoulder disorder and a generalized skin disorder.

2.  Evidence received since the April 2000 Board decision 
with respect to the claim for service connection for a right 
shoulder disorder is either cumulative of evidence previously 
considered or does not relate to an unestablished fact 
necessary to substantiate the claim.  

3.  Evidence received since the April 2000 Board decision 
with respect to the claim for service connection for a 
generalized skin disorder is new, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  

4.  The veteran's bilateral tinea pedis affects approximately 
three percent of the entire body and none of the exposed 
areas, does not require any systemic therapy, and does not 
include any associated scarring.  


CONCLUSIONS OF LAW

1.  The April 2000 Board decision, which subsumes the prior 
RO decisions, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2005).

2.  No new and material evidence has been received to reopen 
a claim for service connection for a right shoulder disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  New and material evidence has been received to reopen a 
claim for service connection for a generalized skin disorder, 
other than tinea pedis, variously described.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

4.  The criteria for a disability rating greater than 10 
percent for bilateral tinea pedis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.118, Diagnostic Code 7806 (2005).    




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

Review of the claims folder reveals that the veteran had 
previously submitted claims for service connection for a 
right shoulder disorder and a generalized skin disorder.  The 
RO denied each of his claims and the veteran appealed.  In an 
April 2000 decision, the Board determined that service 
connection was not warranted for either disorder.  This 
decision confirmed the RO's prior denials.  The veteran did 
not appeal the Board decision.  Therefore, the Board's April 
2000 decision, which subsumes the prior RO decisions, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104 (2005).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

In the April 2000 decision, the Board denied service 
connection for a right shoulder disorder because it found no 
evidence of a chronic shoulder disorder during service and no 
competent evidence of a nexus between the current right 
shoulder disorder and service.  In addition, the Board found 
no new and material evidence to reopen the claim for service 
connection for a generalized skin disorder, noting that the 
RO had originally denied the claim because there was no 
evidence of the disorder in service.  

Evidence of record at the time of the April 2000 Board 
decision consists of service medical records; the report of 
the August 1971 VA examination; a January 1973 statement from 
the veteran's mother; statements and records from "N.H.," 
M.D., dated in October 1981, October 1988, and July 1966 to 
October 1990; an October 1981 statement from "H.H.," M.D.; 
the report of a VA Agent Orange examination dated in 
September 1981; records from Laughlin Memorial Hospital dated 
in December 1981; medical records from "R.S.," M.D., dated 
in August and September 1989; VA medical records dated from 
December 1982 to November 1997; lay statements received in 
December 1993 from D.M., J.F., G.M., the veteran's mother, 
B.K., C.B., M.S., E.G., and J.F.; lay statements dated in 
March 1994 from B.M., J.R., D.W., S.M., B.P., and H.H.; lay 
statements received in April 1995 from six of the veteran's 
family members; and various written statements from the 
veteran.     

Evidence received since the April 2000 Board decision 
consists of VA medical records dated from September 2000 to 
September 2005, the report of a VA general medical 
examination in November 2003, the report of a VA dermatology 
examination in March 2005, an April 2005 statement from the 
veteran's VA physician, and several written statements from 
the veteran.  

1.  Right Shoulder

The Board finds that the veteran's written statements, which 
include the contention that he incurred a right shoulder 
injury in service, are cumulative of statements considered in 
the April 2000 Board decision.  Therefore, such statements 
are not new.  

All of the remaining evidence, consisting of medical 
evidence, received since the April 2000 Board decision is 
"new" as contemplated by the regulation, although, as 
discussed above, the veteran's statements recorded in these 
documents indicating that he injured the shoulder in service 
are cumulative of statements previously considered.  However, 
the Board finds that none of this evidence is new and 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim.  That is, none of the 
evidence tends to show that the veteran had a chronic right 
shoulder disorder in service or establishes a relationship 
between the right shoulder disorder and service many years 
ago.  In fact, the VA treatment records and the report of the 
November 2003 VA general medical examination include 
references only to the current status of the disorder and the 
March 2005 VA dermatology examination report and the April 
2005 VA physician statement are completely negative for any 
mention of right shoulder disorder.  

Accordingly, the Board finds that no new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a) has been 
received to reopen a claim for service connection for a right 
shoulder disorder.  The claim is not reopened and the appeal 
is denied.  

2.  Generalized Skin Disorder, Other than Tinea Pedis

The April 2005 statement from the veteran's VA physician 
specifically states that it is at least as likely as not that 
the veteran's generalized skin disorder is related to his 
service-connected tinea pedis.  This statement is new, 
relates to an unestablished fact necessary to substantiate 
the claim, and, if true raises a reasonable possibility of 
substantiating the claim.  Therefore, the statement is new 
and material within the meaning of 38 C.F.R. § 3.156(a).  The 
claim is reopened.  38 U.S.C.A. § 5108.  However, as 
discussed below, the Board finds that additional development 
is needed before adjudicating the merits of the issue.   

Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral tinea pedis is currently evaluated as 
10 percent disabling under Diagnostic Code (Code) 7813, 
dermatophytosis.  38 C.F.R. § 4.118.  Code 7813 provides that 
the disability should be rated as disfigurement of the head, 
face, or neck (Code 7800), scars (Codes 7801, 7802, 7803, 
7804, or 7805), or dermatitis (Code 7806), depending upon the 
predominant disability.

Under Code 7806, the next higher rating, 30 percent, is 
assigned when the evidence shows that 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.   

The report of the November 2003 VA general medical 
examination was significant for a fungal-appearing dermatitis 
of the feet, mild and controlled.  VA medical records 
reflected prescription medications including topical 
triamcinolone for rash.  There was no complaint or treatment 
specifically regarding the tinea pedis.  The report of the 
March 2005 VA dermatology examination related that the 
veteran's treatment consisted only of topical medications.  
The examiner found that the tinea pedis affected 
approximately three percent of the entire body and no exposed 
area.  There was no associated scarring.  

Based on this evidence, the Board finds that, in the absence 
of associated scarring, the disability is most appropriately 
rated under Code 7806.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  Moreover, the Board finds that the overall 
disability picture does not support a disability rating 
greater than 10 percent under Code 7806.  The evidence does 
not reflect the requisite percentage of affected area or any 
use of systemic therapy to support an award of a 30 percent 
rating.  38 C.F.R. § 4.7.  Finally, the evidence does not 
show, and the veteran does not allege, frequent 
hospitalization or marked interference with employment to 
suggest that the claim should be referred to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  Therefore, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 10 percent for bilateral tinea 
pedis.  38 C.F.R. § 4.3.    

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in January 2002, 
September 2004, March 2005, and May 2005, as well as 
information provided in the April 2002 and June 2005 rating 
decisions and April 2003 and September 2005 statements of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the statements of the case include the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  The Board notes that 
initial notice was provided before the rating decisions on 
appeal and that letters dated in September 2004, March 2005, 
and May 2005 specifically ask the veteran to provide any 
evidence in his possession that pertains to the appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  Thus, the Board finds that the RO has 
provided all notice required notice.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In addition, in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the Court specified the type of notice 
required, in addition to the notice described in Dingess, 
when a claimant petitions to reopen a previously finally 
denied claim with new and material evidence.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
his previously denied claim, as well as to substantiate his 
claim for service connection and to establish generally 
entitlement to an increased disability rating, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
To the extent such notice is inadequate, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board has concluded that 
there is no new and material evidence to reopen the claim for 
service connection for a right shoulder disorder and found 
that the preponderance of the evidence is against an 
increased disability rating for tinea pedis, any questions as 
to the appropriate disability rating (for the right shoulder) 
or effective date to be assigned are rendered moot.  
Furthermore, because the Board has reopened the previously 
denied claim for service connection for a generalized skin 
disorder, which constitutes a grant of benefits as to the new 
and material evidence issue, any defect in notice is 
similarly not prejudicial.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
several relevant medical examinations.  The veteran has 
submitted a statement from his VA physician, but has not 
identified or authorized the release of any private medical 
records.  As there is no indication or allegation that 
additional relevant evidence remains outstanding with respect 
to the issues decided above, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.    


ORDER

As no new and material evidence has been received, the claim 
for service connection for a right shoulder disorder is not 
reopened.  The appeal is denied. 

As new and material evidence has been received, a claim for 
service connection for a generalized skin disorder, other 
than tinea pedis, variously described, is reopened.  To that 
extent, the appeal is granted.  

A disability rating greater than 10 percent for bilateral 
tinea pedis is denied.  


REMAND

As discussed above, the Board finds new and material evidence 
to reopen the claim for service connection for a generalized 
skin disorder, other than tinea pedis, variously described.  
However, the Board also finds that additional development is 
in order before the claim may be considered on the merits, 
such that a remand is required.

The April 2005 statement from the veteran's VA physician, 
noted above, established a secondary relationship between the 
veteran's service-connected tinea pedis and his 
dermatophytosis that affects different areas of the body.  A 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  This opinion is offered without any 
explanation for its basis and therefore has little probative 
value.  The Board also notes that actual VA treatment records 
reflect diagnoses of dermatitis and folliculitis, not 
dermatophytosis, for rash affecting areas of the body other 
than the feet.  

Although there is insufficient evidence to award service 
connection for a generalized skin disorder, the Board finds 
that the evidence is sufficient to trigger, pursuant to 
38 U.S.C.A. § 5103A(d), VA's duty to secure an examination 
and opinion as to the nature and etiology of the generalized 
skin disorder (other than tinea pedis) currently at issue.  

With respect to the claim for a permanent and total 
disability rating for non-service-connected disability 
pension purposes, the Board notes that entitlement is 
determined based on the total impairment caused by all non-
service-connected disabilities not the result of the 
veteran's willful misconduct.  See 38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17; 
Roberts v. Derwinski, 2 Vet. App. 387 (stating that before a 
total and permanent disability rating can be awarded, an 
evaluation must be performed to determine the percentage of 
impairment caused by each disability).

In this case, the veteran underwent a VA general medical 
examination to assess the severity of his non-service-
connected disabilities in November 2003.  Review of 
subsequent VA treatment records shows that the veteran was 
involved in one or more motor vehicle accidents that resulted 
in whiplash injuries to the neck and back and possible re-
injury to the right shoulder.  Notes dated in November 2004 
relate that the veteran was receiving treatment from his 
local medical doctor.  

Before proceeding to adjudicate the pension claim, a remand 
is required to attempt to secure these private treatment 
records and a new examination addressing these injuries.   

Finally, the Board notes that the veteran reports that he has 
not worked in several years.  It is unclear whether the 
veteran has filed a claim for disability benefits from the 
Social Security Administration.  The RO should seek 
clarification of this matter on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide, or authorize VA to obtain, 
records of private medical treatment 
related to injuries sustained in motor 
vehicle accident(s) that occurred in 2004.  
If the veteran provides a completed 
release, attempt to secure these records.

Also ask the veteran to indicate whether 
he had applied for or been awarded 
disability benefits from the Social 
Security Administration, and if so, the 
approximate date of the claim or award.  
If appropriate, request records from the 
Social Security Administration.  

2.  Arrange for the veteran to be 
scheduled for a examination to determine 
the nature and etiology of any generalized 
skin disorder present (other than tinea 
pedis).  Ask the examiner to review the 
claims folder, including service medical 
records, VA treatment records, and the 
April 2005 VA physician's statement.  
Based on current examination and review of 
the claims folder, ask the examiner to 
diagnose any current skin disorder present 
(other than tinea pedis).  

For any currently diagnosed skin disorder, 
ask the examiner to offer an opinion as to 
whether it is at least as likely as not 
that the disorder is related to service or 
to the service-connected tinea pedis.  The 
opinion should include an explanation.  If 
the examiner cannot provide the requested 
opinion without resorting to speculation, 
the examination report should so state.  

3.  Arrange for the veteran to be 
scheduled for a general medical 
examination to assess the severity of his 
non-service-connected disabilities, to 
include residuals of new alleged whiplash 
injuries to the neck and back.  The         
examination should follow the appropriate 
protocols.  Ask the examiner to provide a 
statement as to the effect of the non-
service-connected disabilities on the 
veteran's ability to secure or follow a 
substantially gainful occupation.  

4.  Ensure proper completion of the above 
development, then adjudicate on the merits 
the issue of service connection for a 
generalized skin disorder, other than 
tinea pedis, variously described, and 
readjudicate the issue of entitlement to a 
permanent and total disability rating for 
purposes of non-service-connected 
disability pension benefits.  If either 
claim remains denied, furnish the veteran 
and his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


